Exhibit 77(O) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate ING American Century Small/Mid Cap Value Portfolio American Water Works Co. 4/22/2008 Citigroup Capital Markets Inc. J.P. Morgan Securities ING JP Morgan Mid Cap Value Portfolio Equitable Resources, Inc 5/6/2008 Deustsche Bank Securities Inc. J.P. Morgan Securities Inc. ING Neuberger Berman Partners Portfolio XTO Energy Inc. 2/14/2008 Goldman Sachs Lehman Brothers ING Neuberger Partners Portfolio Fannie Mae 5/8/2008 J.P. Morgan Inc. Lehman Brothers ING OpCap Balanced Value Portfolio Ambac Financial Group 3/6/2008 Credit Suisse Dresdner Kleinwort Securities ING UBS U.S. Small Cap Growth Portfolio Colfax 5/7/2008 Merrill Lynch UBS IB ING Van Kampen Equity and Income Portfolio UnitedHealth Group Inc. Note 6% due 02/15/2018 2/4/2008 Citigroup Morgan Stanley ING Van Kampen Equity and Income Portfolio Hewlett Packard Co. Note 5.50% due 03/01/2018 2/25/2008 Bank of America Securities Morgan Stanley ING Van Kampen Equity and Income Portfolio Biogen Idec Senior Notes 6.875% due 03/01/2018 2/28/2008 Merrill Lynch Morgan Stanley ING Van Kampen Equity and Income Portfolio Oracle Corporation 5.75% Notes due 2018 4/2/2008 Citigroup Morgan Stanley ING Van Kampen Equity and Income Portfolio Israel Electric Corp Ltd. 7.25% Notes due 2019 5/1/2008 Lehman Brothers Morgan Stanley & Co. Int’l PLC ING Van Kampen Equity and Income Portfolio Comcast Corp. 5.70% Notes due 2018 5/2/2008 Deutsche Bank Securities Morgan Stanley ING Van Kampen Equity and Income Portfolio ConocoPhillips Co. 5.20% Notes due 2018 5/5/2008 Citigroup ING Financial Markets ING Van Kampen Equity and Income Portfolio Korea Railroad 5.375% Notes due 2013 5/8/2008 HSBC Securities Morgan Stanley ING Van Kampen Equity and Income Portfolio AT&T 5.60% Notes due 2018 5/8/2008 Deutsche Bank Securities Morgan Stanley ING Van Kampen Equity and Income Portfolio Parker-Hannifin Corp. 5.50% Notes due 2018 5/13/2008 Banc of America Securities Morgan Stanley ING Van Kampen Equity and Income Portfolio HBOS PLC 6.75% Notes due 2018 5/15/2008 Goldman Sachs Morgan Stanley ING Van Kampen Equity and Income Portfolio Starwood Hotels & Resorts Notes 6.75% Notes due 2018 5/16/2008 Banc of America Securities LLC Morgan Stanley ING Van Kampen Equity and Income Portfolio Harley-Davidson Funding Corp 6.80% Notes due 2018 5/22/2008 Citigroup Morgan Stanley ING Van Kampen Equity and Income Portfolio KeyCorp 7.75% Conv Pfd Ser A 6/12/2008 Citigroup Morgan Stanley
